   Case 1:18-cv-00950-LO-JFA Document 162-10 Filed 05/22/19 Page 1 of 2 PageID# 4223




    Conversation with joesikesatl at Fri 27 Jan 2012 05:54:13 PM EST on G Chaos L2
    (aim)

     (05:54:32 PM) G Chaos L2: when a customer is terminated, does someone manually suspend them to
     force a call in ?
     (05:54:44 PM) G Chaos L2: or do they direct-call the customer?
     (05:55:13 PM) joesikesatl: no, the Customer discovers that their internet svc has been disabled and they
     call in to learn that they have been terminated
     (05:55:33 PM) joesikesatl: unless it's CB. CB we send a letter prior to termination
     (05:55:39 PM) joesikesatl: via mail
     (05:55:51 PM) joesikesatl: certified
     (05:56:45 PM) G Chaos L2: so resi customers are terminated first and don't know anything about it until
     they call in due to total lack of service ?
     (05:58:02 PM) joesikesatl: as far as I know, yes. However, they might be sent to the walled garden and see
    the termination notes.
     (05:58:41 PM) G Chaos L2: we have no termination type templates in walled garden
     (05:59:29 PM) joesikesatl: well, I suspect they are suspended for the repeated Abuse Type, but the acct
    notes say TERMINATED, vs SUSPENDED
     (06:00:08 PM) joesikesatl: lemme ask Andrea Dameri about her process of termination (we rarely
    terminate, these days)
     (06:00: 16 PM) G Chaos L2: you will for bandwidth ;)
    (06:00:36 PM) G Chaos L2: they're working on more aggressive policies
    (06:00:56 PM) joesikesatl: oh, good, so there will be a set number of suspensions before permanent
    terminations
    (06:00:56 PM) joesikesatl: ?
    (06:01:10PM) G Chaos L2: for "excessive" abuse
    (06:01:17 PM) G Chaos L2: excessive bandwidth that is
    (06:01:22 PM) joesikesatl: did I miss a meeting on this or something? because I have not heard anything
    definite about this yet.
    (06:01:23 PM) joesikesatl: gotcha
    (06:01:31 PM) G Chaos L2: CR24
    (06:01:45 PM) joesikesatl: CR24 que es esto?
    (06:01:52 PM) G Chaos L2: is proposing changes to DUAE bandwidth (and CBB bandwidth)
    (06:01:58 PM) joesikesatl: ah
    (06:02:07 PM) G Chaos L2: still being discussed
    (06:02:11 PM) G Chaos L2: hence my questions on term
    (06:02:23 PM) G Chaos L2: i don't think they fully understand what that process looks like
    (06:02:33 PM) G Chaos L2: beyond me telling them it is manual
    (06:02:50 PM) joesikesatl: ok, let me get some definite details
    (06:03:03 PM) G Chaos L2: i thinkjason was looking at that too
    (06:03:11 PM) G Chaos L2: not sure if he is now actively or not
    (06:03:22 PM) G Chaos L2: don't want u to waste time if he is
    (06:04:11 PM) joesikesatl: ok cool. Yeah, I've become somewhat disconnected withe Termination part of
    the Resi side
    (06:04:35 PM) joesikesatl: we have been "soft terminating" for DMCA because we didn't want to loose
    the revenue.
    (06:05:13 PM) joesikesatl: but if the gross bandwidth abusers are costing us way more than we are making
    from them, it makes sense to terminate
    (06:05:43 PM) G Chaos L2: that's "supposed" to be the driver, that they cost more than we make from
    them
    (06:20:17 PM) G Chaos L2: opening an email with you guys and andrea, so we are all in the same




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY                                                      COX BMG00006383
   Case 1:18-cv-00950-LO-JFA Document 162-10 Filed 05/22/19 Page 2 of 2 PageID# 4224




    conversation :)
    (06:20:32 PM) joesikesatl: im talking to roger now
    (06:20:36 PM) joesikesatl: he knows a bit more about this
    (06:20:39 PM) G Chaos L2: ok
    (06:20:48 PM) G Chaos L2: feel free to add him to email if u think that is the way to go
    (06:22:58 PM) joesikesatl: So, here's the gist of what the TOC does for "HARD
    TERMINATIONS" (permanent term.)
    (06:23:00 PM) joesikesatl: HARD Termination:

    Take the D 1 out ofICOMS & De-provision the modem

    Pull all 3 service codes, remove the modem from the acct

    The modem will get a Self-Reg config

    (06:23:14 PM) G Chaos L2: what is a D 1 ?
    (06:23:20 PM) G Chaos L2: (i don't use icoms)
    (06:23:35 PM) joesikesatl: really, they remove the '1' next to the D
    (06:23:46 PM) G Chaos L2: ok
    (06:23:49 PM) G Chaos L2: i guess that's irrelevant to me though:)
    (06:23:55 PM) G Chaos L2: so
    (06:24:04 PM) G Chaos L2: hard term is basically remove modem and hsi related service codes
    (06:24: 11 PM) G Chaos L2: is that communicated to the customer though
    (06:24:16 PM) G Chaos L2: if so, before or after doing it




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY                                                       COX_BMG00006384
